 

OCT 25 2019

IN THE UNITED STATES DISTRICT COURT _ “tet, US District Coun
FOR THE DISTRICT OF MONTANA Bilings
BILLINGS DIVISION

BETTER BUSINESS SYSTEMS,
INC., AVITUS DENTAL
MANAGEMENT SOLUTIONS, INC.,
and AVITUS, INC.,

Plaintiffs,
VS.

ELEVATE BILLINGS SOLUTIONS,
LLC, MICHAEL STIBBINS,
LEANNA SAUERLENDER and |
JOHN DOES 1-10,

Defendants.

 

 

Upon the Court’s Own Motion,

CV 19-90-BLG-SPW

ORDER

IT IS HEREBY ORDERED that the telephonic preliminary pretrial

conference presently set for Friday, December 6, 2019 at 9:30 a.m. is VACATED

and RESET for Friday, December 6, 2019 at 9:00 a.m., changing the time of

the preliminary pretrial conference only.
The conference will be conducted in accordance with Fed. R. Civ. P. 16 and
26(f) and Local Rules 16.1, 16.2, and 26.1. Counsel may appear telephonically by

following these steps:

Dial: 1-877-336-1828

Enter access code: 5803070#
Press: #

Speak your name at the tone

GCOWP>

gore
DATED this -2Y day of October, 2019.

poe POL a bbx.,

USAN P. WATTERS
United States District Judge
